DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), Hu (US 20070137238 A1) and in further view of Kobayashi et al (US 20160305696 A1).
Regarding claim 1, Cur teaches an under counter type refrigerator capable of being installed in a storage space of a kitchen furniture (distributed refrigeration appliance system for use in residential kitchen, abstract), the under counter type refrigerator comprising: a main body (refrigerating modules 120, 122, 124) defining first and second storage compartments (refrigerating modules 120, 124) that constitute a refrigerating compartment (insulated cabinets 126 and 128); first and second evaporators (multiple evaporators 130) to generate cool air supplied to the first and second storage compartments (refrigerating modules 120, 124); first and second evaporation fans (evaporator fans 132) respectively provided at sides of the first and second evaporators to blow the cool air to the first and second storage compartments (evaporator fans 132 are directed towards evaporators 130, as shown on figure 3); a valve disposed at an outlet -side of the condenser (manifold 117 to refrigerating modules 120, 122 and 124), the valve comprising a first outlet port to supply a refrigerant to the first evaporator (expansion device valve 138 provides refrigerant through first evaporator 130, as shown on figure 3) and a second outlet port to supply the refrigerant to the second evaporator (expansion device valve 138 provides refrigerant through second evaporator 130, as shown on figure 3); and a controller configured to control an operation of the valve (controller 150 via circuit 156 provides control of expansion device 138, 0056 and as shown on figure 3) so that a cooling operation (controller 150 is arranged to control operating temperatures of the refrigerating modules, 0057) of the first storage compartment and a cooling operation (controller 150 is arranged to control operating temperatures of the refrigerating modules, 0057) of the second storage compartment are performed (controller 150 via first portion 152 is connected to temperature sensors 134 in refrigerating modules 120 and 124 to perform cooling, 0057 and as shown on figure 3), 
Cur teaches the invention as described above but fails to teach a machine room provided at a lower portion of the main body to define an installation space in which a compressor and a condenser are provided, when a defrosting period arrives, the controller is configured to: turn off the compressor and drive the first evaporation fan so that defrosting of the first evaporator is performed by allowing the cool air within the first storage compartment to be supplied to the first evaporator; and drive the second evaporation fan so that defrosting of the second evaporator is performed by allowing the cool air within the second storage compartment to be supplied to the second evaporator.
However, Seong teaches a machine room (lower portion of outer case 93) provided at a lower portion of the main body (main body 9) to define an installation space (lower portion of 93, as shown on figure 2) in which a compressor (compressor 1) and a condenser (refrigerator includes condenser 2, 0059) are provided, when a defrosting period (natural defrosting mode, 0167) arrives, the controller (controller 220) is configured to: turn off the compressor (controller 220 may stop the compressor 1, 0188) and drive the first evaporation fan so that defrosting of the first evaporator is performed by allowing the cool air within the first storage compartment to be supplied to the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7); and drive the second evaporation fan so that defrosting of the second evaporator is performed by allowing the cool air within the second storage compartment to be supplied to the second evaporator (the controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 7 by the cool air of the wine chambers W2 using wine chamber fan 74, 0129, 0167 and as shown on figure 7).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigeration appliance system in Cur to include a machine room provided at a lower portion of the main body to define an installation space in which a compressor and a condenser are provided, when a defrosting period arrives, the controller is configured to: turn off the compressor and drive the first evaporation fan so that defrosting of the first evaporator is performed by allowing the cool air within the first storage compartment to be supplied to the first evaporator; and drive the second evaporation fan so that defrosting of the second evaporator is performed by allowing the cool air within the second storage compartment to be supplied to the second evaporator in view of the teachings of Seong so that the controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fan after stopping the compressor and for when the wine chamber additional defrosting mode terminates when a temperature of the wine chamber is a natural defrosting termination temperature has been met .
The combined teachings teach the invention as described above but fail to teach wherein, before the defrosting period arrives, the controller is configured to: close the first and second outlet ports of the valve for a predetermined time when the defrosting period arrives during an operation of the refrigerator; and drive the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state.
However, Hu teaches wherein before the defrosting period (first stage defrosting, pg7 table) arrives, the controller (logic control circuit, pg2 paragraph 0024) is configured to: close the first (closed first reverse flow control valve 151, as shown on pg7 table) and second outlet ports (second reverse flow control valve 152, as shown on pg7 table) of the valve for a predetermined time (within a working cycle, for example 5 minutes, pg2 paragraph 0026) when the defrosting period arrives (first stage defrosting, as shown on pg7 table) during an operation of the refrigerator (occurring while refrigeration system is running, as described in pg2 paragraphs 0023-0026); and drive the compressor (main compressor 101 pressurizing the refrigerant, therefore running, pg2 paragraph 0025) and the first and second evaporation fans (first and second venting fan operating at full speed, pg7 table) so that the first and second storage compartments reach a temperature satisfaction state (refrigerant in two evaporators absorbs heat from the ambient air flow and is pressurized in main compressor 101, and then the refrigerant flows through main condenser 102 to release heat, pg2 paragraph 0025, interpreted that two evaporators belong to two storage compartments that reach a temperature satisfaction rate when condenser 102 releases heat).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigeration appliance system in the combined teachings to include before the defrosting period arrives, the controller is configured to: close the first and second outlet ports of the valve for a predetermined time when the defrosting period arrives during an operation of the refrigerator; and drive the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state in view of the teachings of Hu to provide an air-condition heat pump capable of uninterrupted cooling operation during system defrosting process.
The combined teachings teach the invention as described above but fail to teach and wherein, while the defrosting of the first evaporator is performed, the cooling operation of the second storage compartment is performed, and when the cooling operation of the second storage compartment is ended, the defrosting of the second evaporator is performed.
However, Kobayashi teaches wherein, while the defrosting of the first evaporator is performed (frost is removed from the freezer compartment evaporator 23B by defroster 4B, pg13 paragraph 0156), the cooling operation of the second storage compartment is performed (control device 32 controls the refrigerant control valve 31 by sequentially performing a refrigerated compartment cooling operation of cooling the refrigerated compartment 11, pg12 paragraph 0150), and when the cooling operation of the second storage compartment is ended (a simultaneous stop time period in which the refrigerant is not supplied to both sides of the evaporators 23A and 23B, thereby ending the cooling operation, as described in pg12 paragraph 0150), the defrosting of the second evaporator is performed (to remove frost from the refrigerated compartment evaporator 23A by defroster 4A, pg13 paragraph 0156).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigeration appliance system in the combined teachings to include and wherein, while the defrosting of the first evaporator is performed, the cooling operation of the second storage compartment is performed, and when the cooling operation of the second storage compartment is ended, the defrosting of the second evaporator is performed in view of the teachings of Kobayashi to provide a refrigerant control operation pattern via a control device to defrost the evaporators by not losing cooling air to their respective storage compartments. 

Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 2, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to: drive the first and second evaporation fans to perform primary defrosting operation (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong), in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed while the compressor is turned off (the wine chambers, corresponding to evaporators 6 and 7, defrosting mode B may be a mode in which wine chamber fans may be driven alone in a state of stopping compressor 1, 0195 of Seong); and drive the compressor to perform an intermediate cooling operation so as to cool the first and second storage compartments when a temperature of the first and second storage compartments is equal to or greater than a set temperature after the primary defrosting operation is completed (if the temperature of the wine chambers is dissatisfied, the controller may drive compressor 1, control the path switching device 10 to the wine chamber mode and drive the wine chamber fans 64 and 74 for cooling, 0218 of Seong).
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 6, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to open both the first and second outlet ports of the valve (expansion devices 138 of Cur) so that the refrigerant within the condenser is supplied to the first and second evaporators (each refrigerating module can have expansion device 138 to control flow of refrigerant into the respective refrigerant module evaporators 130, 0056 and as shown on figure 3 of Cur) when the defrosting of the first and second evaporators (evaporators 130 of Cur) is performed.
Further, it is understood, claim 6 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 7, the combined teachings teach when the cooling operation of the first storage compartment is ended (controller 220 may perform cooling and stopping of cooling in the wine chamber W1, 0222 of Seong), the controller is configured to: drive the first evaporation fan to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong); and drive the second evaporation fan (evaporator fan 132 of Cur) to perform the cooling operation of the second storage compartment (evaporator fans 132 are directed towards evaporators 130, therefore actively cooling second compartment, as shown on compartment 120/124 in figure 3 of Cur).
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 8, the combined teachings teach wherein the controller (controller 220 of Seong) is configured to open the first and second outlet ports of the valve so that the refrigerant is supplied to the first and second evaporators (each refrigerating module can have expansion device 138 to control flow of refrigerant into the respective refrigerant module evaporators 130, 0056 and as shown on figure 3 of Cur) when the cooling operation of the second storage compartment is ended (controller may stop storage chamber cooling when defrost conditions are satisfied, 0234 of Kim), while the first evaporation fan is driven to perform the defrosting of the first evaporator (controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 6 by the cool air of the wine chambers W1 using wine chamber fan 64, 0129, 0167 and as shown on figure 7 of Seong).
Further, it is understood, claim 8 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 9, the combined teachings teach wherein the controller is configured to turn off the compressor (controller 220 may stop the compressor 1, 0188 of Seong) and drive the second evaporation fan so as to perform the defrosting of the second evaporator (the controller 220 may perform a natural defrosting mode for naturally defrosting the wine chamber evaporator 7 by the cool air of the wine chambers W2 using wine chamber fan 74, 0129, 0167 and as shown on figure 7 of Seong) when the cooling operation of the second storage compartment is ended (a simultaneous stop time period in which the refrigerant is not supplied to both sides of the evaporators 23A and 23B, thereby ending the cooling operation, as described in pg12 paragraph 0150 of Kobayashi).
Further, it is understood, claim 9 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), Hu (US 20070137238 A1), Kobayashi et al (US 20160305696 A1), and in further view of Kim et al (US 20180292121 A1, referred to as Kim ‘121).
Regarding claim 3, the combined teachings teach the invention as described above but fail to teach after the intermediate cooling operation is performed, the controller is configured to drive the first and second evaporation fans and turn off the compressor to perform secondary defrosting operation, in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed.
However, Kim ‘121 teaches after the intermediate cooling operation (storage chamber cooling mode after first defrost mode, 0262) is performed, the controller is configured to drive the first and second evaporation fans (blow fan 9 services both evaporators 8a and 8b, as shown on figure 6) and turn off the compressor (compressor is in an off state, 0268) to perform secondary defrosting operation (second defrost mode, 0268), in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed (second defrost mode includes defrosting of front roll bond evaporator and rear roll bond evaporator, 0268).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigeration appliance system in the combined teachings to include after the intermediate cooling operation is performed, the controller is configured to drive the first and second evaporation fans and turn off the compressor to perform secondary defrosting operation, in which the defrosting of the first evaporator and the defrosting of the second evaporator are performed in view of the teachings of Kim to provide defrosting operations sequentially when the compressor is off and the evaporation fans are running. 
Further, it is understood, claim 3 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 4, the combined teachings teach wherein a second end reference temperature for defrosting operation during the secondary defrosting operation (a termination temperature of the first defrost mode is lower than a termination temperature of the second defrost mode, therefore the reference temperature of the secondary defrosting operation is higher, 0266 of Kim ‘121) of the first and second evaporators (evaporators 8a and 8b of Kim ‘121) is greater than a first end reference temperature for defrosting operation during the primary defrosting operation (a termination temperature of the first defrost mode is lower than a termination temperature of the second defrost mode, 0266 of Kim ‘121) of the first and second evaporators (evaporators 8a and 8b of Kim ‘121).
Regarding claim 5, the combined teachings teach wherein the controller (controller 110 of Kim ‘121) is configured to control the first and second evaporation fans (blow fan 9 of Kim ‘121) so that an operation speed (blowing fan rotation speed V1 and V2, 0231 of Kim ‘121) of the first and second evaporation fans (blow fan 9 of Kim ‘121) during the secondary defrosting operation of the first and second evaporators (evaporators 8a and 8b of Kim ‘121) is less (blowing fan rotation speed V1 is different from the blowing fan rotation speed V2 of the first defrost S1, the blowing fan rotation speed V2 of the second defrost S3, 0231 of Kim ‘121) than an operation speed (blowing fan rotation speed V1 and V2, 0231 of Kim ‘121) of the first and second evaporation fans (blow fan 9 of Kim) during the primary defrosting operation of the first and second evaporators (evaporators 8a and 8b of Kim ‘121).
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of Seong et al (US 20190186803 A1), Hu (US 20070137238 A1), Kobayashi et al (US 20160305696 A1), and in further view of Kim et al (US 20180292121 A1, referred to as Kim ‘121), and Chung et al (US 20180363964 A1).
Regarding claim 10, the combined teachings teach wherein, after the primary defrosting operation of the first and second evaporators is performed (controller may perform a wine chamber additional defrosting mode for additionally driving the wine chamber fans, 0019 of Seong).
The combined teachings teach the invention as described above but fail to teach controller is configured to delay starting of the intermediate cooling operation even though a temperature of at least one of the first and second evaporators reaches a defrosting end reference temperature.
However, Kim ‘121 teaches starting of the intermediate cooling operation (storage chamber cooling mode after first defrost mode, 0262) even though a temperature (first defrost termination temperature, T1) of at least one of the first and second evaporators reaches a defrosting end reference temperature (controller is configured to rotate blowing fan until temperature sensed by defrost sensor reaches a termination temperature of the first defrost mode, 0267).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigeration appliance system in the combined teachings to include controller is configured to delay starting of the intermediate cooling operation even though a temperature of at least one of the first and second evaporators reaches a defrosting end reference temperature in view of the teachings of Kim to provide a controller that performs defrosting in sequential order of defrosting modes with cooling modes. 
The combined teachings teach the invention as described above but fails to teach when a temperature of at least one of the first and second storage compartments is less than the set temperature.
However, Chung teaches when a temperature of at least one of the first and second storage compartments is less than the set temperature (as a determination result of protection logic A (S12), the temperature of the storage room has been decreasing, 0108 of Chung).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigeration appliance system in the combined teachings to include a when a temperature of at least one of the first and second storage compartments is less than the set temperature in view of the teachings of Chung to continue reducing the delay of power or stopping the cool air supply means is performed. As a result of the determination, if it is determined that the temperature of the storage room is decreasing, the delay power may be further reduced.
Claims 11-15 is/are rejected under 35 U.S.C 103 as being unpatentable over Cur et al (US 20080156031 A1) in view of  Seong et al (US 20190186803 A1), Yeom et al (US 20190234668 A1), and in further view of Kim et al (US 20200393179 A1, referred to as Kim ‘179), and Minoru et al (JPH11304344A). 
Regarding claim 11, Cur teaches a method for controlling an under counter type refrigerator capable of being installed in a storage space of a kitchen furniture (distributed refrigeration appliance system for use in residential kitchen, Abstract of Cur), the under counter type refrigerator comprising: a main body (refrigerating modules 120, 122, 124 of Cur) defining first and second storage compartments (refrigerating modules 120, 124 of Cur) that constitute a refrigerating compartment (insulated cabinets 126 and 128 of Cur); first and second evaporators (multiple evaporators 130 of Cur) to generate cool air supplied to the first and second storage compartments (refrigerating modules 120, 124 of Cur); first and second evaporation fans (multiple evaporator fans 132 of Cur) respectively provided at sides of the first and second evaporators to blow the cool air to the first and second storage compartments (evaporator fans 132 are directed towards evaporators 130, as shown on figure 3 of Cur); a valve disposed at an outlet-side of the condenser (manifold 117 to refrigerating modules 120, 122 and 124 of Cur), the valve comprising a first outlet port to supply a refrigerant to the first evaporator (expansion device valve 138 provides refrigerant through first evaporator 130, as shown on figure 3 of Cur) and a second outlet port to supply the refrigerant to the second evaporator (expansion device valve 138 provides refrigerant through second evaporator 130, as shown on figure 3 of Cur). 
Cur teaches the invention as described above but fail to teach a machine room provided at a lower portion of the main body to define an installation space in which a compressor and a condenser are provided.
However, Seong teaches a machine room (lower portion of outer case 93) provided at a lower portion of the main body (main body 9) to define an installation space (lower portion of 93, as shown on figure 2) in which a compressor (compressor 1) and a condenser (refrigerator includes condenser 2, 0059) are provided.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigeration appliance system in Cur to include a machine room provided at a lower portion of the main body to define an installation space in which a compressor and a condenser are provided in view of the teachings of Seong to provide required components of a refrigeration system for cooling of air. 
The combined teachings teach the invention as described above but fails to teach performing an initial cooling operation by driving the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state. 
However, Yeom teaches performing an initial cooling operation (compressor 2400 is driven, an element of the cooling cycle, 0288 of Yeom) by driving the compressor (controller 500 may drive the compressor, 0288 and as shown on figure 24 of Yeom) and the first and second evaporation fans (first and second fan configured to blow cooled air over the first and second evaporators, 0020 of Yeom) so that the first and second storage compartments (refrigerating compartment 30 and freezing compartment 20 of Yeom) reach a temperature satisfaction state (first and second step of sensing whether the refrigerating and freezing compartment temperature has been satisfied, 0303 of Yeom).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the under counter refrigerator in the combined teachings to include performing an initial cooling operation by driving the compressor and the first and second evaporation fans so that the first and second storage compartments reach a temperature satisfaction state in view of the teachings of Yeom so that a first fan configured to blow air cooled by the first evaporator to a refrigerating compartment of the refrigerator; a second fan configured to blow air cooled by the second evaporator to a freezing compartment of the refrigerator and for controller 500 to command whether to drive the compressor that is an element of the cooling cycle. When the compressor is driven, the compressor compresses the refrigerant and circulate the compressed refrigerant through the cooling cycle. 
The combined teachings teach the invention as described above but fails to teach performing a defrosting operation by turning off the compressor, opening the first and second outlet ports of the valve and driving the first and second evaporation fans after the initial cooling operation. 
However, Kim ‘179 teaches performing a defrosting operation by turning off the compressor (during the defrosting operation, operation of the compressor 51 may be stopped, as described in pg8 paragraph 0132), opening the first and second outlet ports of the valve (via switching valve 53 supplying refrigerant to the first evaporator 56 and the second evaporator 57, as described in pg8 paragraph 0144) and driving the first and second evaporation fans after the initial cooling operation (refrigerant compressed by the compressor 51 may be supplied to at least one of the first evaporator 56 and the second evaporator 57 by the switching valve 53, thereby cooling one evaporator before the other, as described in pg6 paragraph 0101).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the under counter refrigerator in the combined teachings to include performing a defrosting operation by turning off the compressor, opening the first and second outlet ports of the valve and driving the first and second evaporation fans after the initial cooling operation in view of the teachings of Kim to provide defrosting operations when required and continuing cooling operations after defrosting has ended. 
Combined teachings teach the invention as described above but fail to teach wherein the pre-cooling operation comprises: a first step by closing the first and second outlet ports of the valve for a predetermined time when a defrosting period arrives during an operation of the refrigerator, and a second step by opening the first and second outlet ports of the valve to allow the refrigerant existing in the condenser to be collected to the evaporators.
However, Minoru teaches wherein the pre-cooling operation (as described in paragraph 0048) comprises: a first step by closing the first and second outlet ports of the valve (control unit controls the three-way valve 68 to stop the refrigerant from flowing into the refrigerating evaporator 50, paragraph 0048) for a predetermined time (when a certain time has passed since the temperature tF reached the lower limit temperature tFL of the freezer compartment, paragraph 0048) when a defrosting period arrives during an operation of the refrigerator (control unit determines that the pre-cool state has been reached and starts defrosting, section D, paragraph 0048), and a second step (via refrigeration circuit, figure 4) by opening the first and second outlet ports of the valve (via the three-way valve 68 opening and the refrigerant flow path branching out, as described on pg5 paragraph 0038) to allow the refrigerant existing in the condenser (condenser 62 flow path) to be collected to the evaporators (evaporators 50 and 52, figure 4).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the under counter refrigerator in the combined teachings to include wherein the pre-cooling operation comprises: a first step by closing the first and second outlet ports of the valve for a predetermined time when a defrosting period arrives during an operation of the refrigerator, and a second step by opening the first and second outlet ports of the valve to allow the refrigerant existing in the condenser to be collected to the evaporators in view of the teachings of Minoru to provide pre-cooling operations that is subsequently followed by defrosting and also to maintain low temperatures in the storage chambers while defrosting is occurring. 
Regarding claims 12 and 14, it is noted that although the preamble of claims 12 and 14 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
Regarding claim 13, the combined teachings teach wherein the performing of the initial cooling operation (refrigerant compressed by the compressor 51 may be supplied to at least one of the first evaporator 56 and the second evaporator 57 by the switching valve 53, thereby cooling one evaporator before the other, as described in pg6 paragraph 0101 of Kim ‘179) comprises: opening the first outlet port of the valve and closing the second outlet port of the valve to cool the first storage compartment (controller 100 may generate the control signal for controlling the opening time of the switching valve 53 so that the time for supplying the refrigerant to the first evaporator according to the predetermined reference is longer than the time for supplying the refrigerant to the second evaporator, therefore opening the first outlet port to first evaporator 56 which goes to first compartment 20a and closing the second outlet port to second evaporator 57, as described in pg6 paragraph 0106 of Kim ‘179); and opening the second outlet port of the valve and closing the first outlet port of the valve to cool the second storage compartment after cooling the first storage compartment (controller 100 may adjust the refrigerant distribution ratio of the switching valve 53 such that the amount of cool air supplied to the second storage chamber 20b is larger than the amount of cool air supplied to the first storage chamber 20a, therefore opening the second outlet port to second evaporator 57 which goes to second compartment 20b and closing on first outlet port to first evaporator 56 which goes to first compartment 20a, as described in pg8 paragraph 0140 of Kim ‘179).
Regarding claim 15, the combined teachings teach wherein the performing of the pre-cooling operation (as described in paragraph 0048 of Minoru) comprises opening the first and second outlet ports of the valve (controls the opening degree of the three-way valve 68, paragraph 0048 of Minoru) until the initial cooling operation starts (refrigerant compressed by the compressor 51 may be supplied to at least one of the first evaporator 56 and the second evaporator 57 by the switching valve 53, thereby cooling one evaporator before the other, as described in pg6 paragraph 0101 of Kim ‘179) when a set time elapses (via controlling of switch valve 53, as further described in paragraph 0022 of Kim ‘179).
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Hu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hu is analogous art because it provides an air-conditioned heat pump capable of uninterrupted operation during system defrosting process (paragraph 0003), and also can be used in refrigeration (paragraph 0001).
Further, the combined teachings are both in the same field of endeavor (i.e. methods of defrosting). Moreover, Hu reference teaches defrosting methods, but is silent of refrigerators.  Cur and Seong also teaches defrosting methods, but also teaches defrosting and refrigerators. Since, both references are in the same field of endeavor and both are concerned with defrosting methods, it would be obvious to one having ordinary skill in the art, to combine the teachings of Hu, Cur and Seong because of the methods of defrosting in the refrigeration. Finally, the combined teachings disclose all of the structural features of the claim. Therefore, Applicant' s arguments are not persuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763